DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               L.D., the mother,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN & FAMILIES and
                        GUARDIAN AD LITEM,
                             Appellees.

                                No. 4D19-1161

                           [August 26, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jose A. Izquierdo, Judge; L.T. Case No. 2015-4136DP.

   Antony P. Ryan, Regional Counsel, and Paul O’Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Council, Fourth
District, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

   Thomasina Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney, Appellate Division, Tallahassee, for appellee Guardian as
Litem.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.